Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Continued Examination Under 37 CFR 1.114

1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/28/22 has been entered.
 
EXAMINER'S AMENDMENT

2.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	Authorization for this examiner' s amendment was given in an interview with Attorney Patrick Johnson, Reg#:70,043 on 03/08/22.

The application has been amended as follows: 



1. A modular telecommunications panel system comprising:
	a) a panel frame extending between a first end and a second end and extending between a front side and a rear side, the panel frame defining a module opening extending between the front and rear sides; and 
	b) a telecommunications module removably received within the panel frame module opening, the telecommunications module including at least one of an aperture for receiving a telecommunications component and a telecommunications component; 	c) wherein the panel frame and telecommunications module are configured such that the telecommunications module can be received into and removed out of the module opening from the front side of the panel frame and can be received into and removed out of the module opening from the rear side of the panel frame, the telecommunications module being secured to the panel frame[[,]] by a pair of deflectable latch arms[[,]] at each of a first side and opposite second side of the telecommunications module [[or]]and at each of a top side and a bottom side of the panel frame module opening.
12. A modular telecommunications panel system comprising:
	a) a panel frame defining a module opening extending between a front side and a rear side, the panel frame including mounting locations for mounting the panel frame to a chassis; and 
	b) a telecommunications module that can be received into and removed out of the module opening from the front side of the panel frame and that can be received into and removed out of the module opening from the rear side of the panel frame, the 
16. A telecommunications module receivable into a module opening in a panel frame
	a) the telecommunications module receivable through a front and rear side of the module opening in the panel frame; and
	[[a)]]b) a main body extending between first and second ends, top and bottom sides, and the front and rear sides, the main body either including a plurality of apertures for receiving a telecommunications component or providing access to a plurality of telecommunications components; and 4S/N 17/062,111 
	[[b)]]c) a pair of deflectable latch arms located proximate the first and second ends of the main body, the pair of deflectable latch arms of the panel frame being integrally formed with the main body and another pair of deflectable latch arms located on a top side and bottom side of the module opening in the panel frame.

Allowable Subject Matter

3.	Claims 1-20 are allowable.
	The following is an examiners statement of reasons for allowance:

	Independent claim 12, recites the limitations: “…telecommunications module that can be received into and removed out of the module opening from the front side of the panel frame and that can be received into and removed out of the module opening from the rear side of the panel frame, the telecommunications module being secured to the panel frame at each of a first side and an opposite second side of the telecommunications module or being secured to the panel frame at each of a top side and a bottom side of the telecommunications module, wherein the telecommunications module is secured to the panel frame by deflectable latches integrally formed in both of the panel frame and the telecommunications module.”, and 
	Independent claim 16 recites the limitations: “…the telecommunications module receivable through a front and rear side of the module opening in the panel frame; and
a main body extending between first and second ends, top and bottom sides, and the front and rear sides, the main body either including a plurality of apertures for receiving 
The aforementioned limitations in combination with all remaining limitations of respective claim(s) 1, 12 & 16, are believed to render said claim(s) and all claims depending therefrom (claims 2-11, 13-15 & 17-20) allowable over the prior art references of record, taken alone or in combination. 
4.	Any comment considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “comments on statement of Reasons for Allowance.”

Email Communication

5.	Applicant is encouraged to authorize the Examiner to communicate via email by filing form PTO/SB/439 either via USPS, Central Fax, or EFS-Web.  See MPEP 502.01, 502, 502.05.

Conclusion


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAYPRAKASH GANDHI can be reached on 5712723740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MICHAEL A MATEY/Examiner, Art Unit 2835